85 F.3d 635
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gary v. JERNIGAN, Plaintiff,andJimmie Osborne, Gary V. Jernigan, Darrell Jones, JamesNoonkester, John Michael Draper, Leonzo Zoria, Weldon EugeneWiggins, II, John Myers, Richard L. Coleman, Hector DavidCastro, Rosevelt Owens, Darnell Morris, Robert EdwardMarshall, Frederick Karl Jost, Darryl Ezell, EduardoEchevarria, Lewis Wilson, George C. Danapoulous, RonaldSneed, Carl E. Perkins, Gary Cruz, Charles J. Mauldin, AaronBriggs, Eddie W. Cano, Charles Jordan, Jerry Johnson, OmarAntonio Ontiveros, Anthony Gary Aldatz, Michael F. Mora,Linda Charlot, Charles Robert Turner, Macarthur Rumbles,Gary D. Poindexter, Robert E. Kirkwood, Ellis E. Williams,Eduardo Canedo Garcia, Joe Adams, Michael Seaton, RonnieLoven Edwards, Raul Perez, Leslie Buckner, Gregory AllenChavers, Rodney Baylis, Rufus A. Avent, Jose R. Delgado,Rodney Winslow, Carolyn Torrence, Antoine Melancon, LarryTravis, Plaintiffs-Appellants,v.STATE OF CALIFORNIA;  James H. Gomez;  Wayne Estelle,General Manager, Prison Industry Authority;  Jan Winter,Asst. General Manager of Operations, Prison Industry Board;Ray Brown, Production Manager II, Prison Industry Authority;Prison Industry Authority;  Joella Fazio;  David King;William Allen;  John Babich;  Robert Burton;  LeonardGreenstone;  William Saracino;  Thomas Wornham,Defendants-Appellees.Gaylin BURLESON, Plaintiff,andRoss Washington, Jose Valenzuela, John Elliott, John D.Gann, Frank Buffalino, David A. Yates, Michael W. Woods,Charles J. Mauldin, Dwight A. Staten, Buck E. Nettles, LewisWilson, Emil J. Ekdahl, Carl J. McCormick, Karluk M.Mayweathers, Jorge Macado, Shirley Maddox, Quinton Shorter,Carlos Joy, James Basil Goodrum, Joseph C. Weir, Kenneth R.Walton, Harold Nord, Webster Salasker Lucas, Terry Bowen,Elmer Sieli, M.G. Taylor, Howard Jackson, Plaintiffs-Appellants,v.STATE OF CALIFORNIA, Prison Industry Authority, Defendants-Appellees.
Nos. 95-16190, 95-16191, 95-16420, 95-16421 to 95-16425,95-16427 to 95-16464, 95-16526 to 95-16549,95-16555, 95-16573, 95-16574, 95-16716,95-16718 and 95-16719.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 13, 1996.Decided May 8, 1996.

Before:  Thompson, Kleinfeld, and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
Plaintiffs in these consolidated appeals appeal from the order of the district court granting summary judgment to defendants.   These appeals present the same issues decided today by our opinion in Syrovatka v. State of California, No. 95-16188, --- F.3d ---- (9th Cir.1996).   Accordingly, for the reasons stated in Syrovatka, the judgment is AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3